
	
		I
		111th CONGRESS
		2d Session
		H. R. 5575
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2010
			Mrs. Maloney (for
			 herself, Mr. Smith of New Jersey,
			 Mr. Blumenauer,
			 Mr. Cohen,
			 Mr. Poe of Texas,
			 Ms. Richardson, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on the
			 Judiciary, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a grant program to benefit domestic minor
		  victims of sex trafficking, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Minor Sex Trafficking
			 Deterrence and Victims Support Act of 2010.
		2.FindingsCongress finds the following:
			(1)Human trafficking
			 is modern-day slavery. It is one of the fastest-growing, and the second
			 largest, criminal enterprise in the world. Human trafficking generates an
			 estimated profit of $32,000,000,000 per year, world wide.
			(2)In the United
			 States, human trafficking is an increasing problem. This criminal enterprise
			 victimizes individuals in the United States, many of them children, who are
			 forced into prostitution, and foreigners brought into the country, often under
			 false pretenses, who are coerced into forced labor or commercial sexual
			 exploitation.
			(3)Sex trafficking is
			 one of the most lucrative areas of human trafficking. Criminal gang members in
			 the United States are increasingly involved in recruiting young women and girls
			 into sex trafficking. Interviews with gang members indicate that the gang
			 members regard working as an individual who solicits customers for a prostitute
			 (commonly known as a pimp) to being as lucrative as trafficking in
			 drugs, but with a much lower chance of being criminally convicted.
			(4)National Incidence
			 Studies of Missing, Abducted, Runaway and Throwaway Children, the definitive
			 study of episodes of missing children, found that of the children who are
			 victims of non-family abduction, runaway or throwaway children, the police are
			 alerted by family or guardians in only 21 percent of the cases. In 79 percent
			 of cases there is no report and no police involvement, and therefore no
			 official attempt to find the child.
			(5)In 2007, the
			 Administration of Children and Families, Department of Health and Human
			 Services, reported to the Federal Government 265,000 cases of serious physical,
			 sexual, or psychological abuse of children.
			(6)Experts estimate
			 that each year at least 100,000 children in the United States are exploited
			 through prostitution.
			(7)Children who have
			 run away from home are at a high risk of becoming exploited through sex
			 trafficking. Children who have run away multiple times are at much higher risk
			 of not returning home and of engaging in prostitution.
			(8)The vast majority
			 of children involved in sex trafficking have suffered previous sexual or
			 physical abuse, live in poverty, or have no stable home or family life. These
			 children require a comprehensive framework of specialized treatment and mental
			 health counseling that addresses post-traumatic stress, depression, and sexual
			 exploitation.
			(9)The average age of
			 first exploitation through prostitution is 13. Seventy-five percent of minors
			 exploited through prostitution have a pimp. A pimp can earn $200,000 per year
			 prostituting 1 sex trafficking victim.
			(10)Sex trafficking
			 of minors is a complex and varied criminal problem that requires a
			 multi-disciplinary, cooperative solution. Reducing trafficking will require the
			 Government to address victims, pimps, and johns, and to provide training
			 specific to sex trafficking for law enforcement officers and prosecutors, and
			 child welfare, public health, and other social service providers.
			(11)Human trafficking is a criminal enterprise
			 that imposes significant costs on the economy of the United States. Government
			 and non-profit resources used to address trafficking include those of law
			 enforcement, the judicial and penal systems, and social service providers.
			 Without a range of appropriate treatments to help trafficking victims overcome
			 the trauma they have experienced, victims will continue to be exploited by
			 criminals and unable to support themselves, and will continue to require
			 Government resources, rather than being productive contributors to the
			 legitimate economy.
			(12)Minor sex trafficking victims are under the
			 age of 18. Because minors do not have the capacity to consent to their own
			 commercial sexual exploitation, minor sex trafficking victims should not be
			 charged as criminal defendants. Instead, minor victims of sex trafficking
			 should have access to treatment and services to help them recover from their
			 sexual exploitation, and should also be provided access to appropriate
			 compensation for harm they have suffered.
			(13)Several States have recently passed or are
			 considering legislation that establishes a presumption that a minor charged
			 with a prostitution offense is a severely trafficked person and should instead
			 be cared for through the child protection system. Some such legislation also
			 provides support and services to minor sex trafficking victims who are under
			 the age of 18 years old. These services include safe houses, crisis
			 intervention programs, community-based programs, and law-enforcement training
			 to help officers identify minor sex trafficking victims.
			(14)Sex trafficking
			 of minors is not a problem that occurs only in urban settings. This crime also
			 exists in rural areas and on Indian reservations. Efforts to address sex
			 trafficking of minors should include partnerships with organizations that seek
			 to address the needs of such underserved communities.
			3.Sense of
			 CongressIt is the sense of
			 the Congress that—
			(1)the Attorney
			 General should implement changes to the National Crime Information Center
			 database to ensure that—
				(A)a child entered
			 into the database will be automatically designated as an endangered juvenile if
			 the child has been reported missing not less than 3 times in a 1-year
			 period;
				(B)the database is
			 programmed to cross-reference newly entered reports with historical records
			 already in the database; and
				(C)the database is
			 programmed to include a visual cue on the record of a child designated as an
			 endangered juvenile to assist law enforcement officers in recognizing the child
			 and providing the child with appropriate care and services;
				(2)funds awarded
			 under subpart 1 of part E of title I of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3750 et seq.) (commonly known as Byrne Grants)
			 should be used to provide education, training, deterrence, and prevention
			 programs relating to sex trafficking of minors;
			(3)States should—
				(A)treat minor
			 victims of sex trafficking as crime victims rather than as criminal defendants
			 or juvenile delinquents;
				(B)adopt laws
			 that—
					(i)establish the
			 presumption that a child under the age of 18 who is charged with a prostitution
			 offense is a minor victim of sex trafficking;
					(ii)avoid the
			 criminal charge of prostitution for such a child, and instead consider such a
			 child a victim of crime and provide the child with appropriate services and
			 treatment; and
					(iii)strengthen criminal provisions prohibiting
			 the purchasing of commercial sex acts, especially with minors;
					(C)amend State
			 statutes and regulations—
					(i)relating to crime
			 victim compensation to make eligible for such compensation any individual who
			 is a victim of sex trafficking as defined in section 1591(a) of title 18,
			 United States Code, or a comparable State law against commercial sexual
			 exploitation of children, and who would otherwise be ineligible for such
			 compensation due to participation in prostitution activities because the
			 individual is determined to have contributed to, consented to, benefitted from,
			 or otherwise participated as a party to the crime for which the individual is
			 claiming injury; and
					(ii)relating to law
			 enforcement reporting requirements to provide for exceptions to such
			 requirements for victims of sex trafficking in the same manner as exceptions
			 are provided to victims of domestic violence or related crimes; and
					(4)demand for commercial sex with sex
			 trafficking victims must be deterred through consistent enforcement of criminal
			 laws against purchasing commercial sex.
			4.Sex trafficking
			 block grants
			(a)DefinitionsIn
			 this section—
				(1)the term
			 Assistant Attorney General means the Assistant Attorney General
			 for the Office of Justice Programs of the Department of Justice;
				(2)the term
			 eligible entity means a State or unit of local government
			 that—
					(A)has significant
			 criminal activity involving sex trafficking of minors;
					(B)has demonstrated
			 cooperation between State and local law enforcement agencies, prosecutors, and
			 social service providers in addressing sex trafficking of minors;
					(C)has developed a
			 workable, multi-disciplinary plan to combat sex trafficking of minors,
			 including—
						(i)the establishment of a shelter for minor
			 victims of sex trafficking, through existing or new facilities;
						(ii)the provision of rehabilitative care to
			 minor victims of sex trafficking;
						(iii)the provision of
			 specialized training for law enforcement officers and social service providers
			 for all forms of sex trafficking, with a focus on sex trafficking of
			 minors;
						(iv)prevention,
			 deterrence, and prosecution of offenses involving sex trafficking of
			 minors;
						(v)cooperation or referral agreements with
			 organizations providing outreach or other related services to runaway and
			 homeless youth; and
						(vi)law enforcement protocols or procedures to
			 screen all individuals arrested for prostitution, whether adult or minor, for
			 victimization by sex trafficking and by other crimes, such as sexual assault
			 and domestic violence;
						(D)has a victim certification process for
			 eligibility and access to State-administered medical care to ensure that minor
			 victims of sex trafficking who are not eligible for interim assistance under
			 section 107(b)(F) of the Trafficking Victims Protection Act (22 U.S.C.
			 7105(b)(F)) are granted eligibility for, and have access to, State-administered
			 medical care immediately upon certification as such a victim, or as soon as
			 practicable thereafter but not later than the period determined by the
			 Assistant Attorney General in consultation with the Assistant Secretary for
			 Children and Families of the Department of Health and Human Services;
			 and
					(E)provides an assurance that, under the plan
			 under
			 subparagraph (C), a minor victim of
			 sex trafficking shall not be required to collaborate with law enforcement to
			 have access to any shelter or services provided with a grant under this
			 section;
					(3)the term
			 minor victim of sex trafficking means an individual who is—
					(A)under the age of
			 18 years old, and is a victim of an offense described in section 1591(a) of
			 title 18, United States Code, or a comparable State law; or
					(B)at least 18 years
			 old but not more than 20 years old, and who, on the day before the individual
			 attained 18 years of age, was described in
			 subparagraph (A) and was receiving
			 shelter or services as a minor victim of sex trafficking;
					(4)the term
			 qualified non-governmental organization means an organization
			 that—
					(A)is not a State or
			 unit of local government, or an agency of a State or unit of local
			 government;
					(B)has demonstrated experience providing
			 services to victims of sex trafficking or related populations (such as runaway
			 and homeless youth), or employs staff specialized in the treatment of sex
			 trafficking victims; and
					(C)demonstrates a
			 plan to sustain the provision of services beyond the period of a grant awarded
			 under this section; and
					(5)the term sex trafficking of a
			 minor means an offense described in subsection (a) of section 1591 of
			 title 18, United States Code, the victim of which is a minor.
				(b)Grants
			 authorized
				(1)In
			 generalThe Assistant
			 Attorney General, in consultation with the Assistant Secretary for Children and
			 Families of the Department of Health and Human Services, is authorized to award
			 block grants to not more than 6 eligible entities in different regions of the
			 United States to combat sex trafficking, and not fewer than 1 of the block
			 grants shall be awarded to an eligible entity with a State population of less
			 than 5,000,000.
				(2)Grant
			 amountSubject to the availability of appropriations under
			 subsection (f)(1) to carry out this
			 subsection, each grant awarded under this subsection shall be for an amount not
			 less than $2,000,000 and not greater than $2,500,000.
				(3)Duration
					(A)In
			 generalA grant awarded under this section shall be for a period
			 of 1 year.
					(B)Renewal
						(i)In
			 generalThe Assistant Attorney General may renew a grant under
			 this section for two 1-year periods.
						(ii)PriorityIn
			 awarding grants in any fiscal year after the first fiscal year in which grants
			 are awarded under this section, the Assistant Attorney General shall give
			 priority to applicants that received a grant in the preceding fiscal year and
			 are eligible for renewal under this subparagraph, taking into account any
			 evaluation of such applicant conducted pursuant to
			 subsection (e), if available.
						(4)ConsultationIn carrying out this subsection,
			 consultation by the Assistant Attorney General with the Assistant Secretary for
			 Children and Families of the Department of Health and Human Services shall
			 include consultation with respect to grantee evaluations, the avoidance of
			 unintentional duplication of grants, and any other areas of shared
			 concern.
				(c)Use of
			 funds
				(1)AllocationFor
			 each grant awarded under
			 subsection (b)—
					(A)not less than 50 percent of the funds shall
			 be used by the eligible entity to provide shelter and services (as described in
			 subparagraphs (A) through (D) of
			 paragraph (2)) to minor victims of sex
			 trafficking through qualified nongovernmental organizations; and
					(B)not less than 10
			 percent of the funds shall be awarded by the eligible entity to one or more
			 qualified nongovernmental organizations with annual revenues of less than
			 $750,000, to provide services to minor victims of sex trafficking or training
			 for service providers related to sex trafficking of minors.
					(2)Authorized
			 activitiesGrants awarded pursuant to
			 subsection (b) may be used for—
					(A)providing shelter
			 to minor victims of trafficking, including temporary or long-term placement as
			 appropriate;
					(B)providing 24-hour
			 emergency social services response for minor victims of sex trafficking;
					(C)providing minor
			 victims of sex trafficking with clothing and other daily necessities needed to
			 keep such victims from returning to living on the street;
					(D)case management services for minor victims
			 of sex trafficking;
					(E)mental health
			 counseling for minor victims of sex trafficking, including specialized
			 counseling and substance abuse treatment;
					(F)legal services for
			 minor victims of sex trafficking;
					(G)specialized
			 training for law enforcement personnel and social service providers, specific
			 to issues related to sex trafficking, including sex trafficking of
			 minors;
					(H)funding salaries,
			 in whole or in part, for law enforcement officers, including patrol officers,
			 detectives, and investigators, except that the percentage of the salary of the
			 law enforcement officer paid for by funds from a grant awarded under
			 subsection (b) shall not be more than the
			 percentage of the officer’s time on duty that is dedicated to working on cases
			 involving sex trafficking of minors;
					(I)funding salaries
			 for State and local prosecutors, including assisting in paying trial expenses
			 for prosecution of sex trafficking offenders;
					(J)investigation
			 expenses for cases involving sex trafficking of minors, including—
						(i)wire
			 taps;
						(ii)consultants with
			 expertise specific to cases involving sex trafficking of minors;
						(iii)travel;
			 and
						(iv)any
			 other technical assistance expenditures;
						(K)outreach and education programs to provide
			 information about deterrence and prevention of sex trafficking of minors;
			 and
					(L)programs to
			 provide treatment to individuals charged or cited with purchasing or attempting
			 to purchase sex acts in cases where—
						(i)a
			 treatment program can be mandated as a condition of a sentence, fine, suspended
			 sentence, or probation, or is an appropriate alternative to criminal
			 prosecution; and
						(ii)the
			 individual was not charged with purchasing or attempting to purchase sex acts
			 with a minor.
						(3)Prohibited
			 activitiesGrants awarded
			 pursuant to
			 subsection (b) shall not be used for medical
			 care (as defined in section 2791(a)(2) of the Public Health Service Act (42
			 U.S.C. 300gg–91)), except that grants may be used for mental health counseling
			 as authorized under
			 paragraph (2)(E).
				(d)Application
				(1)In
			 generalEach eligible entity desiring a grant under this Act
			 shall submit an application to the Assistant Attorney General at such time, in
			 such manner, and accompanied by such information as the Assistant Attorney
			 General may reasonably require.
				(2)ContentsEach
			 application submitted pursuant to
			 paragraph (1) shall—
					(A)describe the
			 activities for which assistance under this section is sought; and
					(B)provide such
			 additional assurances as the Assistant Attorney General determines to be
			 essential to ensure compliance with the requirements of this Act.
					(e)EvaluationThe
			 Assistant Attorney General shall, in consultation with the Comptroller General
			 of the United States, enter into a contract with an academic or non-profit
			 organization that has experience in issues related to sex trafficking of minors
			 and evaluation of grant programs to conduct an annual evaluation of grants made
			 under this section to determine the impact and effectiveness of programs funded
			 with grants awarded under
			 subsection (b).
			(f)Authorization of
			 AppropriationsFor fiscal years 2011 through 2014, there are
			 authorized to be appropriated, to carry out the provisions of this section, the
			 following sums:
				(1)$45,000,000 to
			 fund grants awarded under
			 subsection (b).
				(2)$1,500,000 to
			 conduct the evaluation under
			 subsection (e).
				(3)$3,500,000 to the Attorney General, to
			 design and implement improvements to the National Crime Information Center
			 database of the Federal Bureau of Investigation, established pursuant to
			 section 534 of title 28, United States Code.
				5.Reporting
			 requirements
			(a)Reporting
			 requirement for State child welfare agencies
				(1)Requirement for
			 State child welfare agencies to report children missing or
			 abductedSection 471(a) of the Social Security Act (42 U.S.C.
			 671(a)) is amended—
					(A)in paragraph (32),
			 by striking and after the semicolon;
					(B)in paragraph (33),
			 by striking the period and inserting ; and; and
					(C)by inserting after
			 paragraph (33) the following:
						
							(34)provides that the State has in effect
				procedures that require the State agency to promptly report information on
				missing or abducted children to the law enforcement authorities for entry into
				the National Crime Information Center (NCIC) database of the Federal Bureau of
				Investigation, established pursuant to section 534 of title 28, United States
				Code.
							.
					(2)RegulationsThe
			 Secretary of Health and Human Services shall promulgate regulations
			 implementing the amendments made by
			 paragraph (1). The regulations
			 promulgated under this subsection shall include provisions to withhold Federal
			 funds from any State that fails to substantially comply with the requirement
			 imposed under the amendments made by
			 paragraph (1).
				(3)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on the
			 date that is 6 months after the date of the enactment of this Act, without
			 regard to whether final regulations required under
			 paragraph (2) have been
			 promulgated.
				(b)Annual
			 statistical summarySection 3701(c) of the Crime Control Act of
			 1990 (42 U.S.C. 5779(c)) is amended by inserting , which shall include
			 the total number of reports received and the total number of entries made to
			 the National Crime Information Center (NCIC) database of the Federal Bureau of
			 Investigation, established pursuant to section 534 of title 28, United States
			 Code. after this title.
			(c)State
			 reportingSection 3702 of the Crime Control Act of 1990 (42
			 U.S.C. 5780) is amended in paragraph (4)—
				(1)by striking
			 (2) and inserting (3);
				(2)in subparagraph
			 (A), by inserting , and a photograph taken within the previous 180 days
			  after dental records;
				(3)in subparagraph
			 (B), by striking and after the semicolon;
				(4)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(5)by inserting after
			 subparagraph (B) the following:
					
						(C)notify the
				National Center for Missing and Exploited Children of each report received
				relating to a child reported missing from a foster care family home or
				childcare institution;
				and
						.
				
